Title: From George Washington to General Henry Clinton, 20 November 1779
From: Washington, George
To: Clinton, Henry


        
          sir
          Head Qrs [West Point] Novr the 20th 1779
        
        I had the Honor on the 16th Inst. to receive Your Excellency’s Letter of the 9th—In answer to such parts of it, as respect the matters contained in Mr Loring’s Letter to Mr Beatty, I beg leave to refer you to the inclosed Copy of his Answer to Mr Loring.
        It will be perfectly agreable to me, for Mrs Maxwell, the Lady of Lt Maxwell, to join her Husband in Virginia when an Opportunity offers.
        In a Letter I had the honor to receive from His Excellency, the Governor of Rhode Island of the 5th Instant, he was pleased to inform me, that the Records of the Towns of Newport & Middletown, by some means had been brought away, in the late evacuation of the Island, and to request that I would communicate the same to Your Excellency and solicit your favor in having them returned. The Governor adds, that they cannot affect in the smallest degree, the political claims of either party, but the loss of them will highly injure Many Individuals. Should your Excellency view the matter in the same point of light—I am persuaded the Records will be restored if they have not been destroyed, or are within your power. In any other view I could not expect it, nor would I in any other be understood to make the request. I have the Honor to be with due respect Your Excellency’s Most Obedt & Most Hble sert
        
          Go: Washington
        
        
          N.B. The Copy of the Letter alluded to above from Mr Beatty to Mr Loring is dated the [ ].
        
      